 1

 2

 3

 4                                UNITED STATES DISTRICT COURT
 5                                       DISTRICT OF NEVADA
 6                                                   ***
 7    MICHAEL ZEIGLER,                                         Case No. 2:18-cv-00328-MMD-GWF
 8                                           Plaintiff,
             v.                                                             ORDER
 9
      EQUIFAX INFORMATION                SERVICES,
10    LLC, et al.,
                                          Defendant.
11

12          This matter is before the Court on the parties’ failure to file a joint pretrial order required
13   by LR 26-1(b)(5). The Discovery Plan and Scheduling Order (ECF No. 22) filed on May 12, 2018
14   required the parties to file a joint pretrial order required by LR 26-1(b)(5) no later than November
15   16, 2018. There are no dispositive motions pending. To date, Plaintiff and the remaining
16   Defendant have not complied. Accordingly,
17          IT IS ORDERED that
18          1.      Counsel for the parties shall file a joint pretrial order which fully complies
            with the requirements of LR 16-3 and LR 16-4 no later than December 11, 2018.
19          Failure to timely comply will result in the imposition of sanctions up to and
            including a recommendation to the District Judge that the complaint be dismissed
20          for plaintiff’s failure to prosecute. See Fed. R. Civ. P. 41(b).
21          2.      The disclosures required by Fed. R. Civ. P. 26(a)(3) and any objections
            thereto shall be included in the pretrial order.
22
            Dated this 4th day of December, 2018.
23

24

25                                                            GEORGE FOLEY, JR.
                                                              UNITED STATES MAGISTRATE JUDGE
26
27

28
                                                          1
